DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-22 are withdrawn.
	Claims 23-32 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-25, 27-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al. (US 20160295921 A1), see embodiment of Figs. 1, and 3 in view of embodiment in para 0012.

Regarding claim 23, embodiment of Figs. 1, and 3 of Mironov discloses, an aerosol source member (see Fig. 1 and Fig. 3) for use with an induction heated aerosol delivery device (see aerosol-delivery system 100 in Fig. 1) having a resonant transmitter (see induction coil 31 in Fig. 1), said aerosol source member (see Fig. 1 and Fig. 3) comprising: 
a substrate portion (see aerosol-forming substrate 1 in Fig. 1 and Fig. 3) comprising: 
a core portion (see annotated Fig. 3, wherein the particulate first susceptor materials 11 are concentrated along a central of the aerosol-forming substrate 1 as seen in Fig. 3 and disclosed in para 0039); 
a surrounding portion (see annotated Fig. 3, wherein the particulate second susceptor materials 12 are distributed in peripheral regions of the aerosol-forming substrate 1 with local concentration peaks, or vice versa as seen in Fig. 3 and disclosed in para 0039) disposed around the core portion (see Fig. 3); and 
a cover layer (see tubular casing 15 in Fig. 3) disposed around the surrounding portion (see Fig. 3 and disclosed in para 0039 “The aerosol-forming substrate 1 may be of a generally cylindrical shape and may be enclosed by a tubular casing 15, such as, e.g., an overwrap”), wherein the core portion includes a plurality of susceptor particles (11) distributed therein and having a first distribution density (see Fig. 3 and disclosed in para 0039 “as shown in FIG. 3, the particulate first susceptor material 11 may be concentrated along a central of the aerosol-forming substrate 1, while the particulate second susceptor material 12 may be distributed in peripheral regions of the aerosol-forming substrate 1 with local concentration peaks, or vice versa”), wherein the surrounding portion includes a plurality of susceptor particles (12) distributed therein and having a second distribution density (see Fig. 3 and disclosed in para 0039), and wherein the first distribution density is greater than the second distribution density (see Fig. 3 and disclosed in para 0039, wherein as seen in Fig. 3 the first susceptor particles 11 are concentrated along a central of the substrate 1, and the second susceptor particles are distributed in peripheral regions. In other words, the distribution as seen in Fig. 3 shown that the spaces between the particles at the core portion are smaller than the spaces between the particles at the surrounding portion, hence, the distribution density of the particles at the core is greater than the distribution density at the surrounding portion since it is known in the art that density is the degree of compactness of a substance).
However, the embodiment of Figs 1 and 3 of Mironov does not explicitly disclose, the core portion the plurality of susceptor particles of the core are evenly distributed therein and the plurality of susceptor particles of the surrounding portion are evenly distributed therein.

    PNG
    media_image1.png
    257
    870
    media_image1.png
    Greyscale

Nonetheless, one of the embodiments in para 0012 of Mironov discloses, the particulate first and/or second susceptor material(s) may be distributed about homogeneously.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearranging the susceptor particles of embodiment in Figs. 1 and 3 of Mironov, wherein the core portion the plurality of susceptor particles of the core are evenly distributed therein and the plurality of susceptor particles of the surrounding portion are evenly distributed therein as taught/suggested in one of the embodiments in para 0012 of Mironov, for the purpose of  controlling the degree of the heating of the aerosol-forming substrate as disclosed in para 0012 by Mironov, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, applicant appears to have placed no criticality in the distribution of the susceptor particles, as seen in Figs. 4-9, wherein the susceptor particles are distributed differently or formed in different forms.

Regarding claim 24, the embodiment of Figs. 1, and 3 of Mironov discloses wherein the core portion and the surrounding portion comprise the same substrate material (see substrate 1 with solid material 10 in Fig. 3) having different susceptor particle distribution densities (see Fig. 3 and disclosed in para 0039, wherein as seen in Fig. 3 the first susceptor particles 11 are concentrated along a central of the substrate 1, and the second susceptor particles are distributed in peripheral regions. In other words, the distribution as seen in Fig. 3 shown that the spaces between the particles at the core portion are smaller than the spaces between the particles at the surrounding portion, hence, the distribution density of the particles at the core is greater than the distribution density at the surrounding portion since it is known in the art that density is the degree of compactness of a substance).

Regarding claim 25, the embodiment of Figs. 1, and 3 of Mironov discloses, wherein the core portion and the surrounding portion comprise separate substrate layers (see layer of the first susceptor materials 11 concentrated in the central, and layer of the second susceptor materials 12 on the peripheral regions in Fig. 3) having different susceptor particle distribution densities (see Fig. 3 and disclosed in para 0039, wherein as seen in Fig. 3 the first susceptor particles 11 are concentrated along a central of the substrate 1, and the second susceptor particles are distributed in peripheral regions. In other words, the distribution as seen in Fig. 3 shown that the spaces between the particles at the core portion are smaller than the spaces between the particles at the surrounding portion, hence, the distribution density of the particles at the core is greater than the distribution density at the surrounding portion since it is known in the art that density is the degree of compactness of a substance).
.
Regarding claim 27, the embodiment of Figs. 1, and 3 of Mironov discloses, wherein at least one susceptor particle of the plurality of susceptor particles has a shape selected from a flake-like shape, a spherical shape, a hexagonal shape, a cubic shape, and an irregular shape (see Fig. 3).

Regarding claim 28, the embodiment of Figs. 1, and 3 of Mironov discloses, wherein at least one susceptor particle of the plurality of susceptor particles comprises a material selected from a cobalt material, an iron material, a nickel material, a zinc material, a manganese material, a stainless steel material, a ceramic material, a silicon carbide material, a carbon material, and combinations thereof (disclosed in para 0005 “After the inductive heating has been stopped the second susceptor material cools down until it reaches a temperature lower than its second Curie-temperature, at which it regains its ferromagnetic properties again and its hysteresis losses reappear”, wherein it is known that ferro is a prefix indicates a compound that contains iron(II), meaning iron in its +2 oxidation state, possibly as the divalent cation Fe²⁺).

Regarding claim 29, the embodiment of Figs. 1, and 3 of Mironov discloses, wherein the substrate portion (1) comprises an extruded tobacco material (see solid material 10 in Fig. 3 and disclosed in para 0006 “The aerosol-forming substrate may comprise tobacco, and preferably the tobacco containing material contains volatile tobacco flavour compounds, which are released from the aerosol-forming substrate upon heating”).

Regarding claim 32, the embodiment of Figs. 1, and 3 of Mironov discloses, wherein the aerosol source member has a cylindrical shape (see Figs 1 and 3, and disclosed in para 0039 “The aerosol-forming substrate 1 may be of a generally cylindrical shape and may be enclosed by a tubular casing 15, such as, e.g., an overwrap”).

Claims 26, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al. (US 20160295921 A1) in view of Apetrei Birza (US 20190053535 A1).

Regarding claim 26, Mironov discloses all the limitations claimed in claim 23.
Mironov further discloses, wherein the cover layer comprises a paper sublayer (see para 0033 “the tubular casing 15 may be a paper overwrap. Paper has a high magnetic permeability and in an alternating electromagnetic field is not heated by eddy currents”).
However, Mironov does not explicitly disclose, the cover layer has a foil sublayer, wherein the paper sublayer disposed around the foil sublayer.
Nonetheless, Apetrei Birza teaches, a capsule 1 containing an active substrate 2 comprising an aerosol-forming substrate and susceptor material for use with a device capable of inductively heat the susceptor material of the active substrate 2 and capable of vaporizing the aerosol-forming substrate, wherein the capsule 1 contains a shell 10 that is sealed with a lid 11 (see Fig. 1 and para 0090), wherein the shell 10 and lid 11 are made of food-safe material such as PET or APET, or paper products (see para 0091 “The shell 10 of the capsule 1 typically comprises a food-safe material, as in most cases, the capsule 1 is to be used with a device for inhalation of an aerosol generated be vaporizing the aerosol-forming substrate. Examples of some food-safe materials include polyethylene terephthalate (PET), amorphous polyethylene terephthalate (APET), high density polyethylene (HDPE), polyvinyl chloride (PVC), low density polyethylene (LDPE), polypropylene, polystyrene, polycarbonate, and many varieties of paper products” and para 0094 “The lid 11 can be a commercially-available film for use with foods cooked in a conventional oven, and are often referred to as dual-ovenable (for microwave and conventional oven use). The dual-ovenable films typically comprise a PET (polyethylene terephthalate) base layer and an APET (amorphous polyethylene terephthalate) heat-sealing layer”), wherein lid 11 is further metallized, or foilized in advance to improve the barrier performance of the film regarding moisture, oxygen and other gases (see para 0094).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the paper layer of casing 15 of Mironov wherein the cover layer has a foil sublayer, wherein the paper sublayer disposed around the foil sublayer as taught/suggested by Apetrei Birza for the purpose of improving the barrier performance of the sealing/covering layer in regard to moisture, oxygen and gases as disclosed in para 0094 and serving to preserve the freshness of the content, and increase shelf life of the aerosol source member, also improving the visual appeal and perceived value as disclosed in para 0095 by Apetrei Birza since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, applicant appears to have placed no criticality in the formation of the cover layer as indicated in para 0075 “In the depicted implementation, the cover layer 154 comprises a foil sublayer 156 and a paper sublayer 158, wherein the paper sublayer 158 is disposed around the foil sublayer 156. In some implementations, the foil and paper sublayers may comprise a single laminate. In some implementations, the paper sublayer may comprise a paper or other fibrous material, such as a cellulose material. The paper sublayer material may also include at least one filler material imbedded or dispersed within the fibrous material. In various implementations, the filler material may have the form of water insoluble particles. Additionally, the filler material may incorporate inorganic components. In some implementations, the paper sublayer may be formed of multiple layers, such as an underlying, bulk layer and an overlying layer, such as a typical wrapping paper in a cigarette”. 

Regarding claim 30 and claim 31, Mironov discloses all the limitations claimed in claim 23.
	Mironov further discloses, wherein the substrate portion comprises a tobacco material (solid material 10 in Fig. 3 and disclosed in para 0006 “The aerosol-forming substrate may comprise tobacco, and preferably the tobacco containing material contains volatile tobacco flavour compounds, which are released from the aerosol-forming substrate upon heating
However, Mironov does not explicitly disclose, wherein the substrate portion comprises a reconstituted tobacco sheet material, or wherein the substrate portion comprises at least one of tobacco beads and tobacco powder.
Nonetheless, Apetrei Birza teaches, wherein the substrate portion comprises a reconstituted tobacco sheet material (disclosed in para 0100 “tobacco containing slurry may also be spread and dried to form a sheet, so called cast leaf. The dried leaf may be inserted into the capsule in a crimped and folded form, while the susceptor material may be combined with the cast leaf either before or after insertion of the cast leaf into the capsule”), or wherein the substrate portion comprises at least one of tobacco beads and tobacco powder (disclosed in para 0099 “tobacco may be chopped into fine pieces (for example, less than 2 millimeter diameter, preferably less than 1 millimeter), adding the other ingredients, and mixing until even consistency is achieved. The active substrate may also be processed into a paste-like consistency, for example, with tobacco particle sizes less than 1 millimeter and susceptor material in the form of particles. Such a paste-like substrate or slurry may facilitate the processing of filling the capsule 1”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tobacco substrate portion of Mironov wherein the substrate portion comprises a reconstituted tobacco sheet material, or wherein the substrate portion comprises at least one of tobacco beads and tobacco powder as taught/suggested by Apetrei Birza for the purpose of being aerosolized and inhaled by a user as disclosed in para 0098 by Apetrei Birza, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, applicant appears to have placed no criticality in the shape or form of the tobacco substrate portion, as indicated in paragraph 0049: “In various implementations the substrate material 148 of the depicted implementation may comprise a tobacco material. For example, in some implementations the tobacco material may comprise tobacco-containing beads, tobacco powder, tobacco shreds, tobacco strips, reconstituted tobacco material, a cast tobacco sheet, or combinations thereof, and/or a mix of finely ground tobacco, tobacco extract, spray dried tobacco extract, or other tobacco form mixed with optional inorganic materials (such as calcium carbonate), rice flour, corn flour, carboxymethyl cellulose (CMC), guar gum, alginate, optional flavors, and aerosol forming materials to form a substantially solid or moldable (e.g., extrudable) substrate”.

Response to Amendment
The amendment of 10/20/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 10/20/2022 have been considered.
The objections to the drawings are withdrawn in view of the amendments of the drawings.
The rejections under 112(b) regarding the terms “substantially” and “the surrounding layer” are withdrawn in view of the amendments of the claims. 
With respect to the rejections under 102(a)(1) and 103, Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761     


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761